                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEBRASKA

 JESSICA OLSEN, and TERI R. SMITH, on
 behalf of themselves and the Class Members
 described herein;                                                                     4:18CV3081

                             Plaintiffs,
                                                                                AMENDED
          vs.                                                            CASE PROGRESSION ORDER

 NELNET, INC., a Nebraska Corporation;
 NELNET DIVERSIFIED SOLUTIONS, LLC,
 a Nebraska limited liability company; and
 NELNET SERVICING, LLC, a Nebraska
 limited liability company;
                             Defendants.

       A telephone conference was held on December 10, 2019, with counsel for the parties
concerning Plaintiff’s Motion to Extend Discovery Schedule (Filing No. 79). In accordance with
the matters discussed during the conference, the Court finds good cause to grant the requested
extensions. Accordingly,

       IT IS ORDERED that Plaintiff’s Motion to Extend Discovery Schedule (Filing No. 79) is
granted and the final progression order is amended as follows:

         1)       The deadline for the completion of initial discovery is January 31, 2020.

         2)       The deadline to complete one Rule 30(b)(6) deposition of defendants is February
                  21, 2020.

         3)       A status conference to further discuss case progression will be held with the
                  undersigned magistrate judge on February 28, 2020, at 10:00 a.m. by telephone.
                  Counsel shall use the conferencing instructions assigned to this case to participate
                  in the conference.

         4)       The deadlines to complete expert disclosures1 for all experts on class certification
                  issues, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained
                  experts, (Fed. R. Civ. P. 26(a)(2)(C)), are:

                            For the plaintiffs:                            March 10, 2020
                            For the defendants:                            May 11, 2020
                            Plaintiff’s rebuttal:                          May 29, 2020


          1
            While treating medical and mental health care providers are generally not considered “specially retained
experts,” not all their opinions relate to the care and treatment of a patient. Their opinion testimony is limited to what
is stated within their treatment documentation. As to each such expert, any opinions which are not stated within that
expert’s treatment records and reports must be separately and timely disclosed.
5)     Motion to Certify a Class Action.

       a. Any motion to certify this case as a class action shall be filed by May 11, 2020,
          in the absence of which any claim in the pleadings that this is a class action
          shall be deemed abandoned, and the case shall proceed, for purposes of Fed. R.
          Civ. P. 23, as if a motion for class certification had been filed and denied by the
          Court.

       b. Defendants shall file their response to Plaintiffs’ class certification motion by
          August 12, 2020.

6)     The deposition deadline for class certification expert witnesses is July 13, 2020.

7)     The parties shall comply with all other stipulations and agreements recited in their
       Rule 26(f) planning report that are not inconsistent with this order.

8)     All requests for changes of deadlines or settings established herein shall be directed
       to the undersigned magistrate judge, including all requests for changes of trial dates.
       Such requests will not be considered absent a showing of due diligence in the timely
       progression of this case and the recent development of circumstances, unanticipated
       prior to the filing of the motion, which require that additional time be allowed.

Dated this 11th day of December, 2019.



                                              BY THE COURT:


                                              s/ Michael D. Nelson
                                              United States Magistrate Judge
